

115 S2247 IS: To amend title 38, United States Code, to provide for a consistent eligibility date for provision of Department of Veterans Affairs memorial headstones and markers for eligible spouses and dependent children of veterans whose remains are unavailable, and for other purposes.
U.S. Senate
2017-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2247IN THE SENATE OF THE UNITED STATESDecember 19, 2017Mr. Heller (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for a consistent eligibility date for provision
			 of Department of Veterans Affairs memorial headstones and markers for
			 eligible spouses and dependent children of veterans whose remains are
			 unavailable, and for other purposes.
	
		1.Eligibility of veterans’ spouses and dependent children whose remains are unavailable for
 Department of Veterans Affairs memorial headstones and markersSection 2306(b)(2) of title 38, United States Code, is amended— (1)in subparagraph (B), by striking The and inserting An individual who dies on or after November 11, 1998, who is the; and
 (2)in subparagraph (C), by striking An and inserting An individual who dies on or after November 11, 1998, who is an.